Title: To James Madison from John S. Barbour, 1 May 1820
From: Barbour, John S.
To: Madison, James


                
                    Dear Sir
                    Fredericksburg May 1st. 1820
                
                Your late favour reached me in due time. The Chancellor entertained great doubts upon the subject of the rents which had been received by Mr. Berkely Ward. He directed an argument from the Bar, which was made on Friday last and this day he has delivered his opinion. The Court decrees

that you are entitled to the rents from filing the Bill of foreclosure, and upon this basis you have recovered Eighty Dollars and half the Costs, for the other half you have a Decree agt. Mr. Strode. For this amount of rents Execution will issue after the rising of the Court, upon which the Deft Ward will have the power to give a forthcoming bond, and may thus delay payment until after the next term of the Chancery Court. Upon inspecting the Courses &c laid down in the Deed from Mr Strode to yourself I perceive that the lands embraced within those boundaries will equal the quantity indicated by Mr S.
                If my memory serve me, Mr. Strode said to me, that he held under one of three brothers who jointly inherited the Lands of which 162 acres was the third portion; The entire tract was in the form of trapezium which being carelessly divided, (and for the want of Mathematical Skill, the division was made as if it were a Square) gave to this lot you now own, a quantity much less than you are legally entitled to have. Knowing that Mr Strode coud more easily & satisfactorily correct this error of allotment, I had forborn to take any step in it, until I had the aid of his personal attendance. This assistance I was promised from him about the period I wrote you last, but it has been retarded because of a severe paralytic affliction from which he is now so far recovered as to promise me a visit in the progress of this month. So soon as he arrives I will adopt immediate measures to obtain for you that which is of right, yours. From everything I have learned on the subject I cannot doubt, but that your right to the larger number of acres (say 162) is clear & indefeasible. With Sentiments of Highest Respect and Esteem Yrs
                
                    Jno. S. Barbour
                
            